Citation Nr: 1217229	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  11-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for a psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 (2011) is not necessary, however, as the Veteran waived RO consideration of the evidence.  See March 2012 statement.

A hearing before the undersigned Veterans Law Judge was held at the RO in October 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The psychiatric disability results in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not reduced reliability and productivity.  

2.  The Veteran's hearing loss did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for service connection of hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

In the rating action on appeal, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective from February 10, 2010.  The Veteran contends that a higher rating is warranted.  

The Veteran's psychiatric disability is rated under the rating formula for mental disorders.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The Veteran and his spouse have endorsed symptoms such as depression, anxiety, intrusive thoughts, irritability, social withdrawal, and sleep disturbance.  

February 2010 VA treatment records reflect findings that the Veteran was alert and oriented to person, place, and time.  Speech was spontaneous, relevant, coherent, and goal-directed; affect was full; insight and judgment were adequate; and the Veteran denied hallucinations or homicidal or suicidal ideation.  

A January 2011 VA examination record reflects the Veteran's history that he had a "happy and supportive" relationship with his spouse and "good" relationships with his adult children.  However, he indicated that he rarely socialized outside his immediate family and tended to spend virtually all of his leisure time alone.  He reported that he avoided ordinary tasks such as shopping because of his discomfort with crowds.  He denied a history of suicide attempts or violence/assaultiveness.  Examination revealed that the Veteran was clean and casually dressed and oriented to person, time, and place.  Psychomotor activity, speech, and though content were unremarkable; affect was appropriate but constricted; mood was anxious; and attention was intact.  There were no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, hallucinations, homicidal thoughts, or suicidal thoughts, and the Veteran had good impulse control and was able to maintain minimum personal hygiene.  Remote memory was normal but recent and immediate memory were mildly impaired.  The examiner determined that the Veteran's psychiatric disability resulted in mild-to-moderate symptoms.  The examiner noted that the Veteran worked full-time as a carpenter, that the Veteran reported missing 2 weeks in the previous 12 months due to illness, and that the Veteran had occupational impairment due to decreased concentration.  The examiner diagnosed the Veteran with PTSD and alcohol dependence and assigned a GAF score of 51.  The examiner reported that the Veteran's PTSD resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks but generally satisfactory functioning.  The examiner explained that the Veteran had developed a pattern of social isolation and distancing that impacted his functioning with his family and friends and the types of recreation he pursued and that the Veteran had maintained employment for many years without significant problems or dismissals but also tended not to socialize and avoided ordinary tasks because of discomfort with crowds.  

A February 2011 VA treatment record reflects the Veteran's negative history as to suicidal thoughts or change in memory.  The record notes that the Veteran was alert and oriented.  A March 2011 VA record indicates that the Veteran presented in clean, appropriate clothing.  There was no obvious communication barrier.  

In March 2011, the Veteran reported a history of panic attacks and poor concentration.  He also reported that his social relationships were extremely limited and that his personal relationships were strained at times because of anger issues.  

At his October 2011 hearing, the Veteran reiterated the presence of symptoms such as social isolation, discomfort in crowded areas, sleep disturbance, and anger outbursts, and he testified that he believed his sleep disturbance had increased.  He also testified that he had missed time from work lately, approximately one day per month, for being nervous and impatient.  

After review of the evidence, the Board finds a rating greater than 30 percent is not warranted.  Initially, the Board notes that the evidence dating during this period reflects an examiner's assessment of "mild-to-moderate" symptoms and assignment of GAF score which corresponds to moderate symptoms.  GAF scores, like an examiner's assessment of the severity of the condition, must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.   

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 30 percent for PTSD.  The evidence indicates no findings or histories of weekly panic attacks, and no histories of panic attacks prior to March 2011, and no findings or histories of impaired speech; impaired thought process; impaired long-term memory; impaired abstract thinking; or difficulty in understanding complex commands.  Furthermore, the evidence indicates that the Veteran is consistently alert and oriented, and although the Veteran has impaired "recent" and "immediate" memory, the impairment has been characterized as "mild," and the evidence does not establish that memory is so impaired as to generally result in the retention of only highly learned material or forgetting to complete tasks.  The Board acknowledges that the Veteran has disturbances of motivation and mood, social isolation, and impaired social and occupational functioning.  The Veteran is able to continue working full-time without disciplinary problems and with minimal time lost and to maintain good relationships with his spouse and children, however, and after consideration of all the evidence, the Board finds the psychiatric disability most nearly approximates the disability picture contemplated by the 30 percent rating:  although the Veteran's PTSD results in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, it does not generally result in reduced reliability and productivity.  Thus, the claim for a higher rating is denied.  

The Veteran has reported to the VA examiner in January 2011 that he had missed 2 weeks of work in the past year due to "illness."  Although the examiner didn't specify whether the "illness" was the service-connected PTSD, that examiner did note that the PTSD resulted in decreased concentration which affected the Veteran's work.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

The Veteran seeks service connection for hearing loss.  He contends that his hearing loss is due to working as a wireman during service and to exposure to noise from weapons fire and rocket attacks.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303 , 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

VA regulations provide that, in cases where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the evidence documents that the Veteran "participated against Communist aggression."  Thus, the Board finds that the "combat presumption" is applicable.  The presumption does not establish a presumption of service connection, but it eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must still be medical evidence of a current disability and a link between the current disability and in-service incurrence.

The Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Audiometric testing was conducted at entry in August 1967.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NT
0 (5)
LEFT
20 (35)
0 (10)
0 (10)
NT
0 (5)

The service treatment records reflect no complaints or findings suggestive of hearing loss.  The October 1969 separation examination reflects normal clinical findings for the ears and normal hearing on whispered voice testing.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).  

A January 2008 VA treatment record reflects the Veteran's history of a gradual decline in hearing acuity over the previous eight to ten years.  The Veteran reported a history of 13 months of military noise exposure and 15 years of occupational noise exposure.  Audiometric testing revealed normal hearing from 250 Hz to 2000 Hz, increasing to a mild-severe high frequency sensorineural hearing loss from 3000 to 8000 Hz bilaterally.  The average speech reception threshold was 20 decibels in the right ear and 15 decibels in the left ear and speech discrimination was 96 percent in each ear.   

A January 2011 VA examination record reflects the Veteran's history of in-service unprotected noise exposure from rockets, mortars, and grenade launchers.  He also reported post-service protected occupational noise exposure (he reported working 10 years in a machine shop, 20 years in a factory, and currently as a carpenter) , protected recreational noise exposure from woodworking, and unprotected noise exposure from riding motorcycles.  Audiometric testing revealed hearing loss, as defined by VA.  The examiner indicated that she had reviewed the file.  The examiner noted that the Veteran reported unprotected noise exposure from participating in advanced infantry training and serving in Vietnam and that the Veteran's MOS was moderate for noise exposure.  The examiner further noted that the entrance and separation exams showed normal hearing, that the Veteran reported hearing loss for the previous 10 years, that the Veteran had over 30 years of occupational and recreational noise exposure, to include unprotected noise exposure from motorcycles, and that the Veteran had high blood pressure which can be associated with hearing loss.  The examiner explained that although the Veteran had clearly documented military noise exposure and was only given a whispered voice test at discharge, which could not rule out high frequency hearing loss, based on the Veteran's history that the hearing loss onset approximately 10 years earlier and the evidence of post-service noise exposure, she believed it was less likely than not that the hearing loss was related to service. 

 At his October 2011 hearing, the Veteran testified about his in-service noise exposure, particularly from working as a wireman and from doing bunker duty on the runway.  He testified that he did not wear hearing protection, and he indicated that everyone complained about the noise on the runway and that he "[would] have to think" he had difficulty hearing after working on the flight line because it was 'just so loud."  He also testified that he had been "talking about his hearing" for approximately 10 years but later clarified that his hearing loss reached its current severity approximately 10 years earlier and that his spouse had complained about his hearing loss for approximately 20 years.  He denied any in-service complaints about his hearing and indicated that he was never tested for hearing loss because he was so young.  See also December 2011 spouse statement ("Veteran has experienced hearing loss longer than I have known him").  

After review of the evidence, the Board finds service connection is not warranted for hearing loss because, although the evidence suggests in-service noise exposure, the competent and probative evidence does not suggest that hearing loss onset in service or is causally related to service, to include any noise exposure therein.  Initially, the Board notes that the evidence does not suggest that hearing loss onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of hearing loss, and the evidence, to include histories, place its onset at the earliest in the 1980s, more than 11 years after separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of hearing loss from service to the present, he has not done so.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board acknowledges that the Veteran testified that he "[would] have to think" he had difficulty hearing after working on the flight line because it was "just so loud."  This testimony is not probative evidence of an in-service onset of hearing loss, however:  the Veteran does not actually report that he experienced hearing loss during service - instead, he makes an assumption based on the noise exposure rather than a memory of his symptoms -- and, more importantly, he never reports continued hearing loss after his service on the flight line ended.  In other words, even if his testimony were accepted as probative evidence of in-service hearing impairment, it does not suggest that the hearing impairment was chronic; rather, it suggests that any hearing impairment was a transient reaction to working on the flight line.  

The record also does not contain any probative evidence linking the Veteran's hearing loss to service, to include any noise exposure therein, though it does include a competent and highly probative opinion that it was less likely than not that the hearing loss was incurred in or caused or aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  

In sum, based on the absence of probative evidence of an in-service onset of hearing loss, the length of time between separation and the earliest evidence of hearing loss, and the examiner's opinion, the Board finds the preponderance of the evidence indicates that service connection is not warranted for hearing loss.  Thus, the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection, the RO provided the appellant pre-adjudication notice by letter dated in March 2010.  

With respect to the claim of increased initial rating, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, prior to the initial awards of service connection, the Veteran was informed how disability ratings and effective dates are assigned.  He was then notified that service connection was awarded with a specific rating assigned and informed how to appeal that decision and he did so.  The April 2011 statement of the case provided the appellant with the applicable regulations relating to the disability ratings for his service-connected psychiatric disability.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, obtained VA treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  Furthermore, examinations were conducted which are adequate for adjudicative purposes.  The Board acknowledges that the Veteran's October 2011 testimony indicates that there are outstanding VA treatment records pertaining to his psychiatric disability and that his psychiatric symptoms have worsened since the January 2011 examination.  The Board finds no prejudice results from adjudicating the claim of increased rating on the current evidence, however, because the record includes sufficient, competent evidence to determine the current severity of the Veteran's psychiatric disability: the record includes VA treatment records dating up through April 11, 2011; the Veteran provided competent and credible testimony describing the current nature and severity of his symptoms; and the evidence does not suggest the emergence of any new symptoms or any new deficiency which requires medical clarification or evaluation or which might possibly warrant a higher rating or suggest a significant change in functioning.  In sum, the Board finds the Veteran's competent histories, including testimony, and the medical findings are sufficient evidence with which the claim of increased rating can be rated.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

An initial rating greater than 30 percent for a psychiatric disability is denied.

Service connection for hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


